United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AFFAIRS MEDICAL CENTER,
Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0051
Issued: March 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 6, 2017 appellant, through counsel, filed a timely appeal from a July 11, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease due to factors of her federal employment.
FACTUAL HISTORY
On June 24, 2016 appellant, then a 56-year-old nurse, filed an occupational disease claim
(Form CA-2) alleging that she sustained finger, hand, and wrist conditions, which resulted in her
inability to normally move those body parts.3 She asserted that 99.9 percent of her workday (8 to
12 hours per day) required rapid hand/finger movement using a mouse and keyboard.4 Appellant
indicated that she first became aware of her claimed condition on February 28, 2014 and first
realized on November 10, 2014 that it was caused or aggravated by factors of her federal
employment. She did not stop work.
In a July 7, 2016 development letter, OWCP requested that appellant submit additional
evidence, in support of her claim, including a physician’s opinion supported by a medical
explanation explaining how the alleged employment factors caused or aggravated a medical
condition. It requested that she complete and return an attached development questionnaire which
posed various questions regarding the employment factors that she believed caused or aggravated
her claimed condition. On July 7, 2016 OWCP also requested additional information from the
employing establishment.
In an undated statement received on August 5, 2016, appellant responded to OWCP’s
July 7, 2016 development letter and provided additional discussion of her work duties in the
various positions she has held at the employing establishment since 1981. She indicated that in
late 2004 she was granted permission to work two night shifts per week with each shift lasting 12
hours. Appellant noted that she began working as an admission/discharge nurse in 2009 and then
started having upper extremity symptoms. She discussed the diagnostic testing she underwent in
2011 which confirmed bilateral carpal tunnel syndrome and noted that she associated her increased
upper extremity symptoms with her increased use of a computer at work. Appellant discussed her
attempts to obtain adaptive computer equipment and described the course of her medical treatment.
Appellant submitted various documents, mostly from January 2016, regarding her attempts
to obtain adaptive computer equipment and other work accommodations. Some of the documents
were signed by Dr. Benton A. Emblom, an attending Board-certified orthopedic surgeon.5
Appellant also submitted various other documents in support of her claim. The findings of
July 26, 2011 electromyogram (EMG) and nerve conduction velocity (NCV) testing contained an
3

Appellant noted that she had pain, redness, and swelling in her hands and wrists.

4
Appellant claimed that the equipment she used at work was “ergonomically challenged.” She indicated that her
pain symptoms only occurred at work and that she experienced very little pain when she used a computer at home.
Appellant attributed her experiencing very little pain at home to the adaptive computer equipment she used there.
5
The record also contains two undated statements in which appellant further discussed her work history. It is
unclear from the record when these documents were produced or for what purpose they were produced.

2

impression of bilateral carpal tunnel syndrome. In an October 27, 2015 report, Dr. Emblom
diagnosed bilateral carpal tunnel syndrome and indicated that he would proceed with release
surgery. In an October 28, 2015 report, he discussed his performance of bilateral mini open carpal
tunnel release on that date. In a November 5, 2015 report, Dr. Emblom detailed appellant’s followup care and, in a November 23, 2015 report, he provided work restrictions.
In an August 5, 2016 letter, the employing establishment controverted appellant’s claim
for a work-related occupational disease by arguing that she had not submitted medical evidence
sufficient to establish such a condition.
In a September 23, 2016 decision, OWCP denied appellant’s claim for work-related
occupational disease of her upper extremities. It found that she had established that the
employment factors occurred as alleged (including repetitive upper extremity motion), that a
medical condition has been diagnosed, and that she was within the performance of duty. However,
OWCP further found that appellant’s claim was denied because she failed to submit medical
evidence sufficient to establish a diagnosed medical condition causally related to the accepted
employment factors.
Appellant, through counsel, requested a telephone hearing with a representative of
OWCP’s Branch of Hearings and Review.
During the hearing, held on May 8, 2017, appellant testified that she began working for the
employing establishment in 1981 and changed to working on a part-time basis in 2005 (24 hours
per week) due to her restless leg syndrome. She indicated that she continued working on a parttime basis to the present. Appellant provided a discussion of her current upper extremity symptoms
and detailed her medical care.
After the hearing, appellant submitted a May 9, 2017 report in which Dr. Emblom indicated
that she “subjectively” reported that 99.9 percent of her workday she performed near-continuous,
rapid, fast paced, extremely high volume repetitive movements on a work computer and mouse.
She reported that her computer use at work increased beginning in 2006 and that her upper
extremity symptoms began in 2009 with EMG/NCV testing confirming a diagnosis of bilateral
carpal tunnel syndrome in 2011. Appellant also reported continuing to have upper extremity
numbness and weakness with activity for the last six months despite having splints on her wrists.
She noted that she had minimal pain and she localized all of the numbness and tingling in her
palms around the course of the median nerve distribution. Dr. Emblom noted that, upon physical
examination, appellant exhibited positive Tinel’s and Phalen’s signs. He indicated that appellant
possibly had relative atrophy of her thenar musculature on both sides and that x-rays of both wrists
showed normal findings without arthritic changes. Dr. Emblom diagnosed symptomatic carpal
tunnel syndrome of both wrists over the past four years despite conservative treatment. He noted,
“In my medical opinion, the facts of injury are the direct and proximate cause of the diagnosis that
I cited above. This is based on reasonable medical probability. There may be other causes for this
medical problem, but one of the causes is clearly the activities of work described by the patient
and described above.”
By decision dated July 11, 2017, OWCP’s hearing representative affirmed OWCP’s
September 23, 2016 decision. She determined that appellant failed to submit medical evidence

3

sufficient to establish causal relationship of a diagnosed upper extremity condition to the accepted
employment factors. The hearing representative found that Dr. Emblom’s May 9, 2017 report
lacked probative value with respect to appellant’s claim for a work-related upper extremity
condition because the report did not contain medical rationale in support of his opinion on causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that the injury was sustained while in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is causally
related to the employment injury.7 To establish fact of injury, an employee must submit evidence
sufficient to establish that he or she experienced a specific event, incident, or exposure occurring
at the time, place, and in the manner alleged.8 An employee must also establish that such event,
incident, or exposure caused an injury.9 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.10
OWCP regulations define the term “[o]ccupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.11 To
establish that an injury was sustained in the performance of duty in an occupational disease claim,
an employee must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.12
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence.13 The opinion of the physician must be based on a complete factual
6

Supra note 2.

7

5 U.S.C. § 8101(1); B.B., 59 ECAB 234 (2007); Elaine Pendleton, 40 ECAB 1143 (1989).

8

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

9

Id.

10

R.H., 59 ECAB 382 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

11

20 C.F.R. § 10.5(q); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims,
Chapter 2.800.2b (June 2011).
12
D.H., Docket No. 15-1876 (issued January 29, 2016); D.I., 59 ECAB 158 (2007); Victor J. Woodhams, 41
ECAB 345 (1989).
13

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

4

and medical background of the employee, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the established employment factors.14
ANALYSIS
Appellant claimed that she sustained an upper extremity condition due to performing
repetitive work duties, including rapid hand/finger movement, using a mouse and keyboard. In
decisions dated September 23, 2016 and July 11, 2017, OWCP denied appellant’s claim noting
that, although she established employment factors as alleged, she failed to submit medical evidence
sufficient to establish a diagnosed medical condition causally related to the accepted employment
factors.
The Board finds that appellant has not met her burden of proof to establish an occupational
disease due to factors of her federal employment.
In a May 9, 2017 report, Dr. Emblom indicated that appellant “subjectively” reported that
99.9 percent of her workday she performed near-continuous, rapid, fast paced, extremely high
volume repetitive movements on a work computer and mouse. Appellant reported that her upper
extremity symptoms began in 2009 with EMG/NCV testing confirming a diagnosis of bilateral
carpal tunnel syndrome in 2011. Dr. Emblom noted that, upon physical examination, appellant
exhibited positive Tinel’s and Phalen’s signs. He diagnosed symptomatic carpal tunnel syndrome
of both wrists over the past four years despite conservative treatment. Dr. Emblom noted, “In my
medical opinion, the facts of injury are the direct and proximate cause of the diagnosis that I cited
above. This is based on reasonable medical probability. There may be other causes for this
medical problem, but one of the causes is clearly the activities of work described by the patient
and described above.”
The Board finds that Dr. Emblom’s May 9, 2017 report is insufficient to establish
appellant’s claim because the report does not contain adequate medical rationale in support of its
opinion on causal relationship. The Board has held that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how an
employment activity could have caused or aggravated a medical condition.15 Dr. Emblom did not
discuss the accepted employment factors in any significant detail or explain how they could have
been competent to cause appellant to develop bilateral carpal tunnel syndrome. He generally
mentioned appellant’s use of a work computer and mouse, but he did not specify the extent to
which appellant performed different work tasks during specific periods. Dr. Emblom did not
provide a detailed discussion of the specific findings on physical examination and diagnostic
testing which would further explain his opinion that appellant’s bilateral carpal tunnel syndrome
was related to employment factors. In rendering his opinion on causal relationship, he introduced
an equivocal aspect to his opinion by noting that there might “be other causes for this medical
problem.” The Board has held that an opinion which is equivocal or speculative in nature is of

14

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

15

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

5

limited probative value regarding the issue of causal relationship.16 In the absence of further
explanation, Dr. Emblom has provided a mere conclusory opinion without the necessary rationale
explaining how and why the employment factors were sufficient to result in the diagnosed medical
condition. The Board has found that such an opinion is insufficient to meet a claimant’s burden of
proof to establish a claim.17
Appellant did not submit any other medical evidence which addressed the cause of her upper
extremity condition. For the above-noted reasons, she failed to establish a work-related occupational
disease of her upper extremities.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an occupational
disease due to factors of her federal employment.

16

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956).

17

J.D., Docket No. 14-2061 (issued February 27, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 23, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

